DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/22 has been entered.
 
Response to Arguments
Applicant’s arguments are moot in view of the amendments to the claims and the new grounds of rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-12, 15, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation “the shielding member comprises a conductive screening portion…or the shielding member comprises a filling body” is ambiguous as to the metes and bounds of the claim. The rest of the limitations in the claim require a filling body and conductive screening portion, since both have particular characteristics identified within the limitation. For this reason, the limitation is interpreted to mean “the shielding member comprises a conductive screening portion…and the shielding member comprises a filling body”.
Claims 4-12, 15, 18 are rejected by virtue of their dependence on rejected claim 1. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 10-12, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al (US Publication No.: US 2016/0313614 A1 of record, “Woo”) in view of Paek et al (US Publication No.: US 2016/0202582 A1, “Paek”) and Sakae et al (US Publication No.: US 2014/0293199 A1, “Sakae”). 
Regarding Claim 1, Woo discloses an array substrate (Figures 2 and 8) comprising:
A substrate (Figure 8, substrate SUBS1);

A shielding member located on a side, away from the substrate, of the data line (Figure 8, shielding member CNT, PI; Paragraph 0057),
Wherein i) the shielding member comprises a conductive screening portion, an orthographic projection of the conductive screening portion on the substrate partially covering an orthographic projection of the data line on the substrate, and ii) the shielding member comprises a filling body, an orthographic projection of the filling body on the substrate covering an orthographic projection of the data line on the substrate, and an entire top surface of the filling body protruding outward from a surface of the array substrate in a direction away from the substrate (Figure 8, as annotated below, where CNT is the conductive screening portion and PI is the protruding filling body; Paragraph 0057; further, it should be noted that the limitation only requires i) or ii) and not necessarily both), wherein 
The conductive screening portion comprises a plurality of first conductive strips spaced apart long an extending direction of the data line (Figure 6A; Figure 7, conductive screening portion CNT has a plurality of first conductive strips overlapping with the data line DL). 
Woo fails to disclose that each of the first conductive strips is perpendicular to the data line, and wherein each of the first conductive strips extends beyond the data line along a direction perpendicular to the extending direction of the data line, and wherein an orthographic projection of each of the first conductive strips on the substrate partially covers the orthographic projection of the data line on the substrate.
However, Paek discloses a similar display where each of the first conductive strips is perpendicular to the data line, and wherein each of the first conductive strips extends beyond the data line along a direction perpendicular to the extending direction of the data line, and wherein an orthographic projection of each of the first conductive strips on the substrate partially covers the orthographic projection of the data line on the substrate (Paek, Figures 1-3 disclose first conductive strips 196/197 which cover data line 171 at least partially, and where the conductive strips extend in a direction of the data line but also extend in a perpendicular direction at at least the portion 197a/197b; thereby at least extending beyond the data line 171, where there would be a plurality of conductive strips 197a/ 197b, since there are a plurality of pixels throughout the display; Paragraph 0057).

Woo also fails to disclose that the array substrate further comprises a plurality of pixel units each comprising  a common electrode, wherein the common electrode is arranged in the same layer as the filling body, and wherein an entire top surface of the filling body, between two adjacent common electrodes, protrudes outward from a surface of the substrate in a direction away from the substrate.
However, Sakae discloses a similar substrate comprising a plurality of pixel units each comprising  a common electrode, wherein the common electrode is arranged in the same layer as the filling body, and wherein an entire top surface of the filling body, between two adjacent common electrodes, protrudes outward from a surface of the substrate in a direction away from the substrate (Sakae, Figure 4, filling body 140 protrudes upward, where a top surface is disposed between adjacent common electrode P2 at least of adjacent pixels; Paragraph 0066).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the filling body as disclosed by Woo to be disposed in the same layer as the common electrode as disclosed by Sakae. One would have been motivated to do so for the purpose of preventing liquid crystal molecules from malfunction in areas adjacent to the data lines (Sakae, Paragraph 0069). 

    PNG
    media_image1.png
    578
    831
    media_image1.png
    Greyscale


	Regarding Claim 4, Woo in view of Paek and Sakae discloses the array substrate according to claim 1.	
	Woo fails to disclose that the plurality of first conductive strips cross each other to form a grid-like structure.
	However, Paek discloses a similar substrate where the plurality of first conductive strips cross each other to form a grid-like structure (Paek, Figures 1-3, plurality of first conductive strips 196/197/199 cross each other to form a grid-like structure; Paragraph 0088; Paragraph 0091). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the array substrate as disclosed by Woo to include first conductive strips that form a grid-like structure as disclosed by Paek. One would have been motivated to do so for the purpose of preventing light leakage at areas of adjacent pixels (Paek, Paragraph 0065; Paragraph 0091).

	Regarding Claim 5, Woo in view of Paek and Sakae discloses the array substrate according to claim 1, wherein the shielding member comprises the conductive screening portion, and wherein the shielding member further comprises a filling portion, an orthographic projection of the filling portion on the substrate covering an orthographic projection of the data line on the substrate not covered by an orthographic projection of the conductive screening portion, and the filling portion protruding outward toward a surface 

	Regarding Claim 6, Woo in view of Paek and Sakae discloses the array substrate according to claim 1, wherein the shielding member comprises the conductive screening portion, wherein the common electrode is arranged in the same layer as the conductive screening portion, and wherein the common electrodes of two adjacent pixel units are integrally formed with the conductive screening portion between the common electrodes of the two adjacent pixel units (Figures 2-3, Figures 7-8, common electrode COM, conductive screening portion CNT; Paragraph 0063).

	Regarding Claim 7, Woo in view of Paek and Sakae discloses the array substrate according to claim 6, wherein each of the pixel units further comprises a pixel electrode, and wherein the pixel electrode and the common electrode are arranged in different layers with an insulating layer arranged therebetween (Figure 8, pixel electrode PXL, common electrode COM, insulating layer PAS1).

	Regarding Claim 8, Woo in view of Paek and Sakae discloses the array substrate according to claim 1, wherein the shielding member comprises the filling body (Woo, Figure 8, as annotated in the rejection of claim 1 above), and wherein the array substrate further comprises a plurality of pixel units each comprising a common electrode and a pixel electrode arranged in different layers with an insulating layer arranged therebetween (Woo, Figure 8, pixel electrode PXL, common electrode COM, insulating layer PAS1).

	Regarding Claim 10, Woo in view of Paek and Sakae discloses the array substrate according to claim 1, wherein a section of the filling body is one of rectangular and isosceles trapezoidal (Figure 8, as annotated in the rejection of claim 1 above, the filling body PI has a rectangular shape in at least the sections it overlaps with the conductive screening portion CNT). 



	Regarding Claim 12, Woo in view of Paek and Sakae discloses a display device comprising the display panel according to claim 11 (Figure 8; Paragraph 0035). 

Regarding Claim 15, Woo in view of Paek and Sakae discloses the array substrate according to claim 4, wherein the shielding member comprises the conductive screen portion, and wherein the shielding member further comprises a filling portion, an orthographic projection of the filling portion on the substrate covering an orthographic projection of the data line on the substrate not covered by an orthographic projection of the conductive screening portion, and the filling portion protruding outward from a surface of the substrate in a direction away from the substrate (Woo, Figures 2 and 8, conductive screening portion CNT, filling portion PI).

	Regarding Claim 18, Woo in view of Paek and Sakae discloses the array substrate according to claim 4, wherein the shielding member comprises a conductive screening portion, wherein the array substrate further comprises a plurality of pixel units each comprising a common electrode, wherein the common electrode is arranged in the same layer as the conductive screening portion, and wherein the common electrodes of two adjacent pixel units are integrally formed with the conductive screening portion between the common electrodes of the two adjacent pixel units (Woo, Figures 2-3, Figures 7-8, common electrode COM, conductive screening portion CNT; Paragraph 0063).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Woo in view of Paek in further view of Lee (US Publication No.: US 2004/0125301 A1 of record).
Regarding Claim 9, Woo in view of Paek and Sakae discloses the array substrate according to claim 1.
Woo fails to disclose that a material used for the filling body comprises one of silicon nitride and an organic material.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the filling body as disclosed by Woo to include an organic material as disclosed by Lee. One would have been motivated to do so for the purpose of obtaining a desired alignment within the liquid crystal material (Lee, Paragraph 0053). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871